Exhibit 10.2
 
Amendment No 1 to Agreement and Plan of Merger
 
Amendment No. 1, dated as of May 28, 2009 (the “Amendment) to the Agreement and
Plan of Merger dated as of May 6, 2009, by and among Maven Media Holdings, Inc.,
Waste2Energy Acquisition Co. and Waste2Energy, Inc. (the “Merger Agreement”).
 
WHEREAS, the parties which to make certain amendments to the Merger Agreement as
set forth below.
 
NOWTHEREFORE, IT IS AGREED AS FOLLOWS:
 
1.        Whereas Clauses.   The second Whereas clause of the Merger Agreement
(clause B) shall be deleted and replaced by the following:
 
“The Waste2Energy shareholders own an aggregate of 45,981,770 Waste2Energy
sharesof common stock (the “W2 Shares”) which W2 Shares constitute 100% of the
issued andoutstanding W2 Shares;”
 
2.        Definitions.  Section 1.1(a) of the Merger Agreement shall be deleted
and replaced by the following:
 
“Acquisition Shares” means the 45,981,770 Maven Common Shares, which shares
areto be issued and delivered to the Waste2Energy Shareholders at Closing
pursuant to theterms of the Merger in accordance with Schedule 1.1(a), annexed
hereto;”
 
3.       Wast2Energy Capitalization.  Section 5.1(e) of the Merger Agreement
shall be deleted and replaced by:
 
“Ownership of W2 Shares. The issued and outstanding share capital of
Waste2Energyconsist of 45,981,770 common shares (being the W2 Shares), which
shares on Closingshall be validly issued and outstanding as fully paid and
non-assessable shares. The Waste2Energy Shareholders will be at Closing the
registered and beneficial owner of the W2 Shares. The W2  Shares owned by the
Waste2Energy Shareholders will on Closing be free and clear of any and all
liens, charges, pledges, encumbrances, restrictions on transfer and adverse
claims whatsoever not created by or through Maven and/or the Acquirer;”
 
4.       Remaining Provisions of Agreement Unchanged.  Except as set forth
herein, the Merger Agreement is unmodified and shall remain in full force and
effect.
 
5.       Execution of this Amendment.  This Amendment may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 


 
[SIGNATURE PAGE TO FOLLOW]
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth in the first paragraph hereof.
 

  MAVEN MEDIA HOLDINGS, INC.          
 
By:
/s/        Name:  Adrienne Humphreys       Title:  President          

 

  WASTE2ENERGY ACQUSITION CO.          
 
By:
/s/        Name:  Adrienne Humphreys       Title:    President          

 

  WASTE2ENERGY, INC.          
 
By:
/s/        Name: Christopher d’Arnaud-Taylor       Title:   Chief Executive
Officer          




 